Exhibit 10.1

 

AMENDMENT TO FORBEARANCE AGREEMENT AND AMENDMENT NO. 3 TO LOAN DOCUMENTS

 

THIS AMENDMENT TO FORBEARANCE AGREEMENT AND AMENDMENT NO. 3 TO LOAN DOCUMENTS
(this “Amendment”), is entered into as of April 9, 2009, by and among GVEC
RESOURCE IV INC. (“Agent”), as Agent and as a Lender, EMRISE CORPORATION, a
Delaware corporation (“Parent”), and Parent’s Subsidiaries that are signatories
hereto (collectively with Parent, “Borrowers”).

 

W I T N E S S E T H

 

WHEREAS, Borrowers, Agent and the Lenders named therein are parties to that
certain Credit Agreement, dated as of November 30, 2007, as amended by that
certain Amendment Number 1 to Loan Documents, dated August 20, 2008 (the “First
Amendment”), that certain Amendment Number 2 to Loan Documents, dated
February 12, 2009 (the “Second Amendment”), and that certain Forbearance
Agreement and Amendment No. 3 to Loan Documents, dated March 20, 2009 (the
“Third Amendment”) (as further amended, restated, supplemented, or modified from
time to time, the “Credit Agreement”);

 

WHEREAS, pursuant to Section 7 of the Third Amendment, on or prior to April 10,
2009, the parties to the Credit Agreement agreed to enter into an amendment to
the Credit Agreement to amend the financial covenants set forth in Sections
6.16(a), (b), and (c) of the Credit Agreement;

 

WHEREAS, the parties to the Credit Agreement wish to obtain additional time to
comply with Section 7 of the Third Amendment;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree to amend the Loan Documents
as follows:

 


1.             DEFINITIONS.  CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE
DEFINED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO THEM IN THE THIRD AMENDMENT,
AS AMENDED HEREBY.


 


2.             FORBEARANCE PERIOD.  AGENT AND LENDERS ACKNOWLEDGE THAT THE
FORBEARANCE PERIOD IS IN EFFECT AS OF THE DATE HEREOF AND AGREE THAT UNTIL THE
EXPIRATION OF THE FORBEARANCE PERIOD, IT WILL FORBEAR FROM EXERCISING THEIR
RESPECTIVE DEFAULT-RELATED RIGHTS AND REMEDIES AGAINST BORROWERS, INCLUDING, BUT
NOT LIMITED, ACCELERATING THE OBLIGATIONS OR TERMINATING ANY COMMITMENTS UNDER
THE CREDIT AGREEMENT, SOLELY WITH RESPECT TO THE CONTINUATION OF THE SPECIFIED
DEFAULTS DURING THE FORBEARANCE PERIOD.


 


3.             AMENDMENT TO THIRD AMENDMENT.  SECTION 7 OF THE THIRD AMENDMENT
IS HEREBY AMENDED BY DELETING THE FIRST SENTENCE OF SECTION 7 OF THE THIRD
AMENDMENT AND INSERTING THE FOLLOWING SENTENCE IN ITS PLACE:  “ON OR PRIOR TO
APRIL 15, 2009, THE PARTIES TO THE CREDIT AGREEMENT SHALL ENTER INTO AN
AMENDMENT TO THE CREDIT AGREEMENT TO AMEND THE FINANCIAL COVENANTS SET FORTH IN
SECTIONS 6.16(A), (B), AND (C) OF THE CREDIT AGREEMENT (THE “FOURTH
AMENDMENT”).”

 

--------------------------------------------------------------------------------


 


4.             CONSTRUCTION.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED IN THE STATE OF CALIFORNIA.


 


5.             ENTIRE AMENDMENT; EFFECT OF AMENDMENT.  THIS AMENDMENT, AND THE
TERMS AND PROVISIONS HEREOF, CONSTITUTES THE ENTIRE AGREEMENT AMONG THE PARTIES
PERTAINING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND ALL PRIOR OR
CONTEMPORANEOUS AMENDMENTS RELATING TO THE SUBJECT MATTER HEREOF.  EXCEPT AS
EXPRESSLY SET FORTH IN THIS AMENDMENT, THE CREDIT AGREEMENT AND OTHER LOAN
DOCUMENTS SHALL REMAIN UNCHANGED AND IN FULL FORCE AND EFFECT.  TO THE EXTENT
ANY TERMS OR PROVISIONS OF THIS AMENDMENT CONFLICT WITH THOSE OF THE CREDIT
AGREEMENT OR OTHER LOAN DOCUMENTS, THE TERMS AND PROVISIONS OF THIS AMENDMENT
SHALL CONTROL.  THIS AMENDMENT IS A LOAN DOCUMENT.


 


6.             COUNTERPARTS; TELEFACSIMILE EXECUTION.  THIS AMENDMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT AND ANY OF THE PARTIES HERETO MAY EXECUTE
THIS AMENDMENT BY SIGNING ANY SUCH COUNTERPART.  DELIVERY OF AN EXECUTED
COUNTERPART OF THIS AMENDMENT BY TELEFACSIMILE SHALL BE EQUALLY AS EFFECTIVE AS
DELIVERY OF AN ORIGINAL EXECUTED COUNTERPART OF THIS AMENDMENT.  ANY PARTY
DELIVERING AN EXECUTED COUNTERPART OF THIS AMENDMENT BY TELEFACSIMILE ALSO SHALL
DELIVER AN ORIGINAL EXECUTED COUNTERPART OF THIS AMENDMENT, BUT THE FAILURE TO
DELIVER AN ORIGINAL EXECUTED COUNTERPART SHALL NOT AFFECT THE VALIDITY,
ENFORCEABILITY, AND BINDING EFFECT OF THIS AMENDMENT.


 


7.             MISCELLANEOUS.

 


(A)           UPON THE EFFECTIVENESS OF THIS AMENDMENT, EACH REFERENCE IN THE
CREDIT AGREEMENT TO “THIS AGREEMENT,” “HEREUNDER,” “HEREIN,” “HEREOF” OR WORDS
OF LIKE IMPORT REFERRING TO THE CREDIT AGREEMENT SHALL MEAN AND REFER TO THE
CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT.


 


(B)           UPON THE EFFECTIVENESS OF THIS AMENDMENT, EACH REFERENCE IN THE
LOAN DOCUMENTS TO THE “CREDIT AGREEMENT,” “THEREUNDER,” “THEREIN,” “THEREOF” OR
WORDS OF LIKE IMPORT REFERRING TO THE CREDIT AGREEMENT SHALL MEAN AND REFER TO
THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT.


 

[signatures on next page]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered on the date first written above.

 

EMRISE CORPORATION

EMRISE ELECTRONICS CORPORATION

 

 

 

 

By:

/s/ D. John Donovan

 

By:

/s/ D. John Donovan

Title:

Vice President Finance and Administration

 

Title:

Secretary and Chief Financial Officer

 

 

 

 

CXS LARUS CORPORATION

RO ASSOCIATES INCORPORATED

 

 

 

 

By:

/s/ D. John Donovan

 

By:

/s/ D. John Donovan

Title:

Secretary and Chief Financial Officer

 

Title:

Secretary and Chief Financial Officer

 

 

CUSTOM COMPONENTS, INC.

ADVANCED CONTROL COMPONENTS, INC.

 

 

 

 

By:

/s/ D. John Donovan

 

By:

/s/ D. John Donovan

Title:

Treasurer and Secretary

 

Title:

Treasurer and Secretary

 

 

 

 

 

 

GVEC RESOURCE IV INC., as Agent and a Lender

 

 

 

 

 

By:

[ILLEGIBLE]

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

[ILLEGIBLE]

 

Title:

Director

 

3

--------------------------------------------------------------------------------